DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/2021 and 1/13/2022 has been entered.
 

Response to Arguments/Amendment
The amendment to Claims 1, 15, and 20, cancellation of Claims 7, 19, and 24-27, and addition of new claims 28-30 is acknowledged.
The cancelation of Claim 19, makes the rejection under 35 U.S.C. § 112(d) moot.
The amendment overcomes the current rejection; however, after detailed review, some of the limitations are considered new matter. Specifically, the applicant specifies that the amendment are supported at least by FIG. 4 and on page 4, lines 16-17 to page are separated in a way that incident components of the measuring radiation hit at positions between the two separated photodiodes without being captured or measured by the spectrometer, although the space separating the two separate photodiodes is larger than a photodiode but void of any sensor to capture incident radiation, and the only sensors to capture or measure incident components of the measuring radiation are said at least two separate diodes” is not presented in the original disclosure. The two potentially relevant parts of the original disclosure, page 6, lines 22-25, “[i]n one embodiment, separate detector units are positioned at such locations of the radiation detector at which a component of the measuring radiation is respectively incident, whose wavelength, in connection with an intensity threshold or an intensity range, defines a 25 spectroscopic fingerprint for a certain food component, nutrient, nutrition component, ingredient substance or state” and page 14, lines 5-9 specifies “[s]everal detector units 25 are 10 placed at such areas, upon which a component of the measuring radiation 23 is incident with an especially high intensity or a peak intensity if a certain food component, nutrient, nutrition component, ingredient substance or state is present,” do not provide enough information as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention and consequently do not support the amendment.


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 10, 11, 15-18, 20-23, and 28-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The new limitation “the spectrometer being configured that the at least two photodiodes are separated in a way that incident components of the measuring radiation hit at positions between the two separated photodiodes without being captured or measured by the spectrometer, although the space separating the two separate photodiodes is larger than a photodiode but void of any sensor to capture incident radiation, and the only sensors to capture or measure incident components of the measuring radiation are said at least two separate diodes” is not presented in the 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 10, 11, 16-18, 20-23, and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the reflected excitation radiation" in line 7.  There is insufficient antecedent basis for this limitation in the claim. In addition, the limitation “thus incident on a different area” is unclear as it is not specified what this area refers to. Amending the claim to correspond to Claim 15 would overcome this issue.
Any dependent claim not explicitly rejected above also stands as rejected under 35 USC 112(b), by virtue of their dependence on at least Claim 1, thereby containing all the limitations of the claims on which they depend.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22 and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1, 6, 10, 11, 15-18, 20, and 28-30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
Claims 22 and 23 would be objected as being duplicates.

The following is a statement of reasons for the indication of allowable subject matter:  The closest Prior art of record, Kinrot (WO 2017/051424 A1, provided by applicant, but for quick reference, please refer to US 2019/0056315 A1) discloses a spectrometer (spectrometer 102, Figs. 3, 4, 7, 8, 10) comprising a beam source for emitting an excitation radiation with a wavelength between 780 nm and 3 000 nm on a food (illumination module 140 comprises a light source 148, [0167], the light comprises a wavelength within the range from 350 nm to 1350 nm, [0030], [0139]), a spectral decomposition device (spectrometer head 120, including the spectrometer module 160, comprising a plurality of optical filters of filter matrix 170 [0131], [0147], Figs. 3, 4, 7, 8, 10), and a radiation detector (190, [0146], [0153], [0184], [0187]), wherein the spectral .
or other sensor, and that the detector can comprise a plurality of regions, each region of said plurality of regions comprising multiple sensors ([0187]). It also specifies that the detector can be positioned such that each region of the plurality of regions is directly beneath a different channel of support array 176 and in many instances, an isolated light path is established from a single of filter of filter array 170 to a single aperture of aperture array 172 to a single lens of lens array 174 to a single stopper channel of support array 176 to a single region of the plurality of regions of image sensor 190, [0187]). In this case, using separate photodiodes as the identified plurality of regions of the sensor 190 would be functionally equivalent to using a CCD, CMOS or any other optical sensor, as the wavelength division has been specified. It could also save on the cost of the system.
Strang (US 2015/0327742 A1, provided by the applicant) discloses different detectors as an alternative to the use of the CCD chip or CMOS chip such as a photodiode array consisting of photodiodes arranged linearly side-by-side in which case a spectral component of the reflected light is reflected onto a separate photodiode, consequently the detector consisting of at least two separate photodiodes, wherein the spectrometer does not comprise a CCD sensor or pixel of such sensor wherein the spectrometer is configured that the at least two photodiodes are independently of one another fixed only at positions that are hit by a component of the measuring radiation, which has a wavelength contained in a data set of one of the spectral fingerprints, the spectrometer being configured that the at least two photodiodes are separated (Fig. 5, [0047]-[0048]).
would be allowable because the prior art of record, taken either alone or in combination, fails to disclose or render obvious a spectrometer being configured that the at least two photodiodes are separated in a way that incident components of the measuring radiation hit at positions between the two separated photodiodes without being captured or measured by the spectrometer, although the space separating the two separate photodiodes is larger than a photodiode but void of any sensor to capture incident radiation, and the only sensors to capture or measure incident components of the measuring radiation are said at least two separate diodes in combination with the rest of the limitations of the above claims.
Claim 15 would be allowable because the prior art of record, taken either alone or in combination, fails to disclose or render obvious the spectrometer being configured that the at least two detector units are separated in a way that incident components of the measuring radiation hit at positions of the radiation detector between the two separated photodiodes without being captured or measured by the spectrometer, although the space separating the two separate detector units is larger than a detector unit but void of any sensor to capture incident radiation, and the only sensors to capture or measure incident components of the measuring radiation are said at least two separate detector units that are the only components of the radiation detector capable to capture and measure the measuring radiation in combination with the rest of the limitations of the above claims.


Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0152312 A1, US 2016/0161519 A1, US 2014/0116158 A1, and US 2005/0223905 A1 provide evidentiary support of the use of photodiodes in food analysis/preparation spectrometers and their equivalence/interchangeability of charge coupled device (CCD), complementary metal oxide semiconductor (CMOS), detector array, photo transistor, photodetector, photodiode, and photosensor array.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877